


110 HR 6306 IH: To authorize United States participation in, and

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6306
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2008
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To authorize United States participation in, and
		  appropriations for the United States contributions to, the fifteenth
		  replenishment of the resources of the International Development Association and
		  the eleventh replenishment of the resources of the African Development Fund,
		  and for other purposes.
	
	
		1.International Development
			 AssociationThe International
			 Development Association Act (22 U.S.C. 284–284u) is amended by adding at the
			 end the following:
			
				24.Fifteenth
				replenishment
					(a)Contribution
				authority
						(1)In
				generalThe United States
				Governor may contribute on behalf of the United States $3,705,000,000 to the
				fifteenth replenishment of the resources of the Association.
						(2)Subject to
				appropriationsAny commitment
				to make the contribution authorized by paragraph (1) shall be effective only to
				such extent or in such amounts as are provided in advance in appropriations
				Acts.
						(b)Limitations on
				authorization of appropriationsFor the contribution authorized by
				subsection (a) of this section, there are authorized to be appropriated
				$3,705,000,000 without fiscal year limitation, for payment by the Secretary of
				the
				Treasury.
					.
		2.African Development
			 FundThe African Development
			 Fund Act (22 U.S.C. 290g—290g–17) is amended by adding at the end the
			 following:
			
				219.Eleventh
				replenishment
					(a)Contribution
				authority
						(1)In
				generalThe United States
				Governor of the Fund may contribute on behalf of the United States $468,165,000
				to the eleventh replenishment of the resources of the Fund.
						(2)Subject to
				appropriationsAny commitment
				to make the contribution authorized by paragraph (1) shall be effective only to
				such extent or in such amounts as are provided in advance in appropriations
				Acts.
						(b)Limitations on
				authorization of appropriationsFor the contribution authorized by
				subsection (a) of this section, there are authorized to be appropriated
				$468,165,000 without fiscal year limitation, for payment by the Secretary of
				the
				Treasury.
					.
		
